Pemberton, J.
(dissenting) — Section 8 provides for a written verified complaint to be filed against the commission merchant and for a hearing and determination of the charges against him. Certainly this implies that notice shall be given of such hearing and an opportunity afforded him to appear in defense of his rights.
Under the subject of constitutional law, in Corpus Juris, the author, after stating the rule that “the law authorizing the proceedings must require notice or it will be unconstitutional,” lays down the exception to the rule as follows :
“But a statute will not be held unconstitutional for failure expressly to provide for notice, if the requirement of notice may be fairly implied from a consideration of all its provisions, and according to some authorities a requirement of notice is to be implied from the very fact that it is a constitutional requirement, irrespective of particular provisions in the statute under which the proceeding is had. Under this view the statute is not unconstitutional unless it undertakes to dispense with notice.” 12 C. J. 1229.
“It has already been determined that a statute is not invalid merely by reason of the fact that it does not expressly provide for notice and hearing. It may be implied by the courts, unless the language of the statute excludes the theory that notice and hearing are necessary.
*421“Here the statute is not only open to an interpolation of notice and hearing, but its own language carries the plain implication that a hearing is to be had, and the Code provision relating to notices applies to a proceeding like the one in question, the same as it does to provisions for numerous other orders where there is no special mention that notices are to be given.” Tallow v. Bacon, 101 Kan. 26, 165 Pac. 835.
“Provision for notice and hearing need not be made in the statute by express words. It may be implied. In reality, the courts simply read the provision into the statute in order to uphold taxation schemes against the Fourteenth Amendment to the Constitution of the United States, which forbids any state to deprive any person of property without due process of law.” Union Pacific R. Co. v. City of Abilene, 78 Kan. 820, 98 Pac. 224.
“We do not regard the omission to provide definite process to bring the city before the Commission at a hearing on the necessity for a safe crossing as being fatal to the acquirement of jurisdiction over the municipality by the Commission. The latter is both a court and an administrative tribunal. As a judicial body it has by implication all the powers necessary for the exercise of its duty.” City of San Jose v. Railroad Commission of State of California, 175 Cal. 284, 165 Pac. 967.
“Where a statute authorizes a legal proceeding against any one and does not expressly provide for notice to be given it is implied that an opportunity will be afforded him to appear in defense of his rights unless the contrary clearly appears.” Baltimore & Ohio R. Co. v. Pittsburg, W. & K. R. Co., 17 W. Va. 812.
See, also, State v. State Medical Examining Board, 32 Minn. 324, 20 N. W. 238; State v. Schults, 11 Mont. 429, 28 Pac. 643; Smith v. State Board of Medical Examiners, 140 Iowa 66, 117 N. W. 1116; Savannah, F. & W. R. Co. v. City of Savannah, 96 Ga. 680, 23 S. E. 847; Baltimore Belt R. Co. v. Baltzell, 75 Md. 94, 23 Atl. 74; McCaslin v. Perrysburg, 30 Ohio Cir. Ct. E. 103; Buck-*422walter v. School District No. 42, 65 Kan. 603, 70 Pac. 605; Whiteford v. Probate Judge, 53 Mich. 130, 18 N. W. 593; Enterprise Irr. Dist. v. Tri-State Land Co., 92 Neb. 121, 138 N. W. 171; Conover v. West Jersey Mtg. Co., 87 N. J. Eq. 16, 99 Atl. 604; Tatlow v. Bacon, 101 Kan. 26, 165 Pac. 835.
The commissioner of agriculture is presumed to act fairly and not arbitrarily.
“Every reasonable presumption will be indulged in favor of tbe regularity and g-ood faith of official action.” Cawsey v. Brickey, 82 Wash. 653, 144 Pac. 938; Quigley v. Phelps, 74 Wash. 73, 132 Pac. 738, Ann. Cas. 1915A 679.
Tbe statute in question is constitutional: